Case 2:20-cv-12278-BAF-RSW ECF No. 2-14, PagelD.65 Filed 08/21/20 Page 1 of 3

EXHIBIT 12
Case 2:20-cv-12278-BAF-RSW ECF No. 2-14, PagelD.66 Filed 08/21/20 Page 2 of 3

Mare M. Susselman, J.D., M.P.H.
43834 Brandywyne Rd.
Canton, MI 48187
(734) 416-5186

marcsusselman‘eymail.com
August 7, 2020
Via Certified Mail
Clerk of the Court
14A-2 District Court

415 W. Michigan Ave.
Ypsilanti. MI 48197

Re: Ticket No. 20WD02853

Dear Sir or Madame:

Enelosed please find the above referenced ticket, which was issued to me on July 31.
2020, for a traffic violation which allegedly occurred on July 31, 2020. As indicated on
the ticket. I am pleading not guilty. The ticket was sent to me by certified mail on
August 3, 2020, and [ received the certified mail on August 6, 2020.

[ intend te contest this ticket and am accordingly requesting a formal hearing before a
judge. | also intend at that time to request a jury trial,

Please advise me of a date and time for a formal hearing,

Thank you for your assistance,

Marc M. Susselman
Attorney at Law

cc: Jameel S. Williams, Fsq. (via regular mail)
 

Case 2:20-cv-12278-BAF-RSW

ae eS ECEIPT

 
  

 

Laib 1AS4

ephet (4 a fea stele ~20. Et
= a Tt he fp 89 IVE, Varviend
aE oe4? vy tend

08/07 / 7020

 

  
 
  

 

ble q090 8001

      

ECF No. 2-14, PagelD.67 Filed 08/21/20 Page 3 of 3

CANTON
40 N CANTON CENTER RD
CANTON, MI 48187-9998

‘g00) 275-0777
ye/07/ 2020 {1:38 AM
Product Oty Unit Price
Price
Gregory Hines i $0.55 0.55
Total $0.55
=jret-Class Maile 1 $0.55
Letter
Yosi lanti, ML 46io/
Walaht:0 Lb 0.40 02
Estimated Delivery Date
Monday 08/10/2020
certified €3.55
Ses Certified Mai! #
70) 189090000118161954
Yeturn Receipt $2.85
USPS Return Receipt #
agaosqaesdsse249144794
Total $6.95
Grand Total: $7 30)
credit Card Ramitd $7.50
Card Name: MasterCard
Account He MMMMKHHRNK R22
Anoraval #017088
Transaction #:655
aTD; AnoooNeoN41010 chip
AL MasterCard
PIN:Not Required MasterCard

oh eee RRR RNR N ARH EN RR RER ERR EE IEEE

Due to limited transportation
avallability @$ 4 result of
nationwide COVID-19 impacts

nackage delivery times may be
ewteanded, Priority Mail Express®

service will mot change.
Lee ERR EES ERE REESE VER AEERE RASTER REESE EE
